Exhibit 10.2


First Commonwealth Financial Corporation
2019-2021 LONG-TERM INCENTIVE PLAN


1.
Purpose; Effective Date.



This 2019-2021 Long-Term Incentive Plan (the “Plan”) of First Commonwealth
Financial Corporation (the “Company”) is designed to enable the Company and its
subsidiaries to attract and retain key employees and to align the interests of
such key employees with the interests of shareholders by promoting share
ownership and rewarding the achievement of long-term performance goals. This
Plan was approved by the Compensation and Human Resources Committee (the
“Committee”) on February 21, 2019, for the January 1, 2019 through December 31,
2021 performance period (the “Performance Period”). Each Award granted under
this Plan shall be subject to the terms and conditions of the First Commonwealth
Financial Corporation Incentive Compensation Plan (as amended and restated
effective April 28, 2015) (the “Master Plan”). Each capitalized term which is
not otherwise defined in this Plan shall have the meaning given to such term in
the Master Plan.


2.
Administration.



The Plan shall be administered by the Committee in accordance with Article 3 of
the Master Plan.


3.
Plan Awards.



(a)Awards under the Plan shall consist of Time-based Restricted Stock Units and
Performance Units. Time-based Restricted Stock Units will be settled in shares
of Common Stock on February 21, 2022, subject to continued service by the
executive through this date. Performance Units will be settled in shares of
Common Stock upon the certification by the Committee of the achievement of the
Performance Goals.


(b)Exhibit A identifies the Employees who have been selected by the Committee to
become Participants in the Plan, each Participant’s Time-based Restricted Stock
Unit Award and Target Performance Unit Award, and the Plan Performance Goals.


(c)The Performance Goals for the Performance Period are:


i.Core Return on Average Tangible Common Equity (“ROTCE”) Relative to Peers,
which shall be determined by comparing the simple average of the Company’s Core
ROTCE for the second and third years of the Performance Period to the simple
average of the Core ROTCE of each member of the Company’s Peer Group for the
second and third years of the Performance Period. Unless otherwise determined by
the Committee, the Company’s Core ROTCE shall be calculated using the Company’s
published “core” (or words of similar import) financial results, and the Core
ROTCE for each member of the Peer Group shall be calculated using the core ROTCE
reported through S&P Global Market Intelligence or another reporting service
selected by the Committee. If Core ROTCE is not available for any member of the
Peer Group, the Committee may, in its discretion, exclude that Peer Group member
from the determination of Core ROTCE Relative to Peers or determine Core ROTCE
Relative to Peers using the most recent information available for the Peer Group
Member.


ii.Total Return to Shareholders (“TRS”) Relative to Peers, which shall be
determined by comparing the Company’s cumulative TRS for the Performance Period
to the cumulative TRS of each member of the Company’s Peer Group for the
Performance Period, in each case, as TRS is reported through S&P Global Market
Intelligence or another reporting service selected by the Committee.
 
(d)The “Peer Group” for purposes of this Plan shall mean all publicly traded
United States banks and thrifts having total assets greater than or equal to 50%
and less than or equal to 200% of the total assets of the Company (rounded to
the nearest $1 billion) based upon data available as of December 31, 2021.


4.
Determination of Performance Units.



A Participant’s Performance Unit Award shall be determined according to the
following formula:


(Target Award X ROTCE Payout) + (Target Award X TRS Payout)







--------------------------------------------------------------------------------

Exhibit 10.2


For purposes of this formula:


“Target Award” shall mean the number of shares shown for the Participant in the
“Target Performance Unit Award” column of Table 1 on Exhibit A.


“ROTCE Payout” means the percentage shown in the “ROTCE Payout” column of Table
2 on Exhibit A at the performance level for the Core ROTCE Relative to Peers
Performance Goal. If the actual performance for ROTCE falls between the
Threshold and Target performance levels, or between the Target and Superior
performance levels, the ROTCE Payout shall be interpolated between the
percentage shown for the Threshold and Target performance levels, or between the
percentage shown for the Target and Superior performance levels, as the case may
be, as determined by the Committee in its sole discretion.


“TRS Payout” means the percentage shown in the “TRS Payout” column of Table 2 on
Exhibit A at the performance level for the TRS Relative to Peers Performance
Goal. If the actual performance for TRS Relative to Peers falls between the
Threshold and Target performance levels, or between the Target and Superior
performance levels, the TRS Payout shall be interpolated between the percentage
shown for the Threshold and Target performance levels, or between the percentage
shown for the Target and Superior performance levels, as the case may be, as
determined by the Committee in its sole discretion.


5.
Settlement of Performance Units.



At the end of the Performance Period, the Committee will certify in writing the
extent to which the Performance Goals have been achieved. For purposes of this
provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification. Earned Performance Units shall be paid and settled in shares of
Common Stock as soon as practicable following the certification by the Committee
of results for the Performance Period. However, in any event, all earned
Performance Units shall be paid and settled in shares of Common Stock no later
than March 15, 2022, or such earlier date as is provided in the immediately
succeeding sentence, such that the payments will be exempt from Section 409A of
the Code, under the “short term deferral" exemption specified in Treas. Reg. §
1.409A-1(b)(4). Notwithstanding the foregoing, the Committee, in its sole
discretion, may cause all or any portion of a Participant’s Performance Units to
be paid and settled in shares of Common Stock prior to March 15, 2022 in the
event of (i) the death of the Participant or (ii) a Change of Control, provided
that any such earlier payment or settlement shall be made no later than March 15
of the year following the year of such death or Change of Control.


6.
Termination of Employment.



Notwithstanding any provision to the contrary in the Master Plan, if the
Participant ceases to be a full-time employee of the Company for any reason
prior to the end of the Performance Period, the Participant will cease to be a
participant in this Plan and will not be eligible to receive any Awards pursuant
to this Plan.


7.
Miscellaneous Provisions.



(a)Claw-Back Rights. In the event the Company is required to prepare an
accounting restatement of its financial statements due to the Company’s material
noncompliance with any financial reporting requirement under the securities
laws, the Committee will require reimbursement or forfeiture of any excess
Award, which shall be determined as the excess of the Award paid to the
Participant based on the erroneous data over the Award that would have been
earned had it been based on the restated results, as determined by the
Committee. In addition, the Committee will have the sole and absolute authority
to require reimbursement or forfeiture of any Award by a Participant if the
Committee determines that the Award was earned in whole or in part as a result
of the Participant’s unethical or dishonest conduct or a material violation of
Company policy.


(b)Amendment or Termination. Notwithstanding any provision to the contrary in
the Master Plan, the Committee has full power to amend, modify, suspend, or
terminate the Plan or any Awards granted under the Plan in its sole discretion.


(c)Regulatory Approvals. The Plan and any Award made hereunder shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.


(d)No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause.





--------------------------------------------------------------------------------

Exhibit 10.2




(e)No Right to Participation. No employee or officer of the Company or any
subsidiary shall have the right to be selected to receive an Award under this
Plan, or, having been so selected, have the right to receive a future Award.


(f)Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an Award granted to a Participant shall be available during his or her
lifetime only to the Participant.


(g)Section 409A. The Plan will be administered, interpreted and construed in
compliance with Section 409A of the Code and the regulations and other guidance
promulgated thereunder ("Section 409A"), including any exemption thereunder. To
the maximum extent permitted by Section 409A, all payments under the Plan are
intended to be exempt from Section 409A pursuant to the exemption for short-term
deferrals as specified in Treas. Reg. § 1.409A-1(b)(4), the exemption for
restricted shares under Section 409A and any other exemptions available under
Section 409A. Neither the Company, any of its Subsidiaries nor any of their
respective predecessors, successors or affiliates (collectively, the "Company
Group") shall be liable for, and nothing provided or contained in the Plan shall
obligate or cause any member of the Company Group to be liable for, any tax,
interest or penalties imposed on the Participant related to or arising with
respect to any violation Section 409A.







